FILE COPY




                                         COURT OF APPEALS
CATHERINE STONE                          FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                            CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                         SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                          WWW.4THCOA.COURTS.STATE.TX.US                            TELEPHONE
REBECA C. MARTINEZ                                                                                (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                               FACSIMILE NO.
  JUSTICES                                                                                        (210) 335-2762


                                                 March 25, 2013

       Manuel C. Rodriguez, Jr.                                 Sheri Dye
       Law Office of Manuel C. Rodriguez, Jr.                   Department of Family and Protective Services
       Lincoln Center - Suite 535                               Bexar County Courthouse
       7800 IH-10 West                                          100 Dolorosa, 3rd floor
       San Antonio, TX 78230                                    San Antonio, TX 78205

       Susan D. Reed
       District Attorney, Bexar County
       Paul Elizondo Tower 1
       101 W. Nueva suite 370
       San Antonio, TX 78205

       RE:    Court of Appeals Number: 04-13-00174-CV
              Trial Court Case Number:       2009-PA-00997
              Style: In the Interest of I.M.B. et al Children



              Enclosed please find the order which the Honorable Court of Appeals has issued in
       reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Elizabeth Montoya
                                                            Deputy Clerk, Ext. 53857


       cc: Sandy Denn, Supervisor
       Erminia Uviedo
       Cristina T. De Leon
                                                                                       FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 25, 2013

                                       No. 04-13-00174-CV

                     IN THE INTEREST OF I.M.B. ET AL CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-PA-00997
                            Honorable Dick Alcala, Judge Presiding


                                         ORDER

       This is an accelerated appeal pursuant to section 263.405 of the Texas Family Code.
Appellant has filed a notice of appeal stating his intent to appeal from the trial court’s judgment
terminating his parental rights. The trial court clerk has informed this court that the trial court
found appellant to be indigent. The reporter’s record was due March 18, 2013, but has not been
filed. We therefore ORDER the court reporter responsible for filing the reporter’s record,
Erminia Uviedo, to file the reporter’s record on or before April 4, 2013. No extensions will be
granted absent extenuating circumstances.




                                             ____________________________________
                                             Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2013.


                                             ____________________________________
                                             Keith E. Hottle
                                             Clerk of Court
                                                                                               FILE COPY

                                                  MINUTES
                                               Court of Appeals
                                        Fourth Court of Appeals District
                                              San Antonio, Texas

                                                March 25, 2013

                                             No. 04-13-00174-CV

                        IN THE INTEREST OF I.M.B. ET AL CHILDREN,

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-00997
                               Honorable Dick Alcala, Judge Presiding


                                                ORDER

       This is an accelerated appeal pursuant to section 263.405 of the Texas Family Code.
Appellant has filed a notice of appeal stating his intent to appeal from the trial court’s judgment
terminating his parental rights. The trial court clerk has informed this court that the trial court
found appellant to be indigent. The reporter’s record was due March 18, 2013, but has not been
filed. We therefore ORDER the court reporter responsible for filing the reporter’s record,
Erminia Uviedo, to file the reporter’s record on or before April 4, 2013. No extensions will be
granted absent extenuating circumstances.




                                                                   /s/ Karen Angelini
                                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2013.


                                                                   /s/ Keith E. Hottle
                                                                   Keith E. Hottle
                                                                   Clerk of Court




Entered this 25th day of March, 2013.                                                    VOL____PAGE____